Title: From John Adams to Benjamin Waterhouse, 3 April 1815
From: Adams, John
To: Waterhouse, Benjamin



Dear Waterhouse
Quincy April 3d 1815

I have written to the President on your Subject. I know not what Weight my opinion has or whether any at all. But this I know, that if such Scoundrels as Skinner, Bidwell Gannet: Such imbeciles as Dearborne, Hall Varnum Seaver are to be made Great men in New England: and such as Gerry Waterhouse Dexter and Grey to be neglected, Old Anarch will resume his Reign
Washington has indeed a dreadful Rival in Jackson. Jackson is a Man of Letters and Science. Washington was neither. Kentucky, Tennessee, Ohio, Mississippi and Louisiana have rivalled New England in Military Glory with. “Without Flints” New England has some reason to respect them Aye! and to dread them—
So no more at present from
John Adams